Citation Nr: 1529089	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, claimed as due to herbicide exposure while serving in Korea.

2.  Entitlement to service connection for ankle arthritis.

3.  Entitlement to service connection for gum disease.

4.  Entitlement to service connection for cracked jawbone.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issues of entitlement to service connection for ankle arthritis, gum disease, a cracked jawbone, hypertension and a skin condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran involving claims seeking service connection for ankle arthritis, gum disease, a cracked jawbone, hypertension and a skin condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran stated at his videoconference hearing on March 2015 that he intended to withdraw his appeal on the issues of entitlement to service connection for ankle arthritis, gum disease, a cracked jawbone, hypertension and a skin condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on these five issues and they are dismissed.


ORDER

Entitlement to service connection for ankle arthritis is dismissed.

Entitlement to service connection for gum disease is dismissed.

Entitlement to service connection for cracked jawbone is dismissed.

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for a skin condition is dismissed.


REMAND

The Veteran seeks service connection for Type II diabetes mellitus he claims is due to herbicide exposure while serving in Korea.  His medical records confirm that the Veteran has been diagnosed with diabetes.

During his March 2015 hearing testimony, the Veteran stated that he served as a military policeman in Korea from January 1969 to March 1970.  The Veteran maintained that he was stationed at Camp Alex Williams (which he also refers to in his testimony as "FSU 6"), and his camp was located three miles from Camp Casey and seven miles from the Korean Demilitarized Zone (DMZ).  He stated that some sort of defoliant was used around the perimeters of bases on which he was stationed.  A buddy statement submitted at the hearing also relates that defoliant was used where the Veteran was stationed.  

The Veteran's DD 214 reflects that he has one year and 25 days of foreign and/or sea service, and his last duty assignment was with the Army's 696th Ordnance Company Eighth Army APO 96358.  However, the Veteran's service personnel records are not part of the record.  Because they might help in the effort to ascertain the Veteran's claim of herbicide exposure, they should be obtained.

Additionally, it does not appear that the RO has taken sufficient steps to verify actual exposure to herbicides in Korea.  In a November 2009 email from a VA Compensation and Pension Policy staffer, he stated that the 696th Ordnance Company was not one of the infantry or artillery units listed in the M21-1MR as operating near the Korean DMZ during the required time frame.  Additionally, the unit at Camp Alex Williams was located at Uijong-bu, 25 miles south of the DMZ.  The email went onto state the Compensation and Pension service policy for cases where claimed herbicide exposure location or dates are not on the Department of Defense list or on the M21-1MR Korean DMZ list.  Specifically, unless the claim is inherently incredible or clearly lacks merit, regional offices should refer these cases to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information that this organization can provide to corroborate the veteran's claimed exposure.  

A November 2009 memorandum to the file regarding a formal finding regarding a lack of information to verify exposure to Agent Orange detailed efforts made to attempt to verify that exposure but also noted that there was information missing.  Specifically, having the Veteran provide specific information as to where and he was located in Korea.  The Veteran has provided information as to where and when he was in Korea and his duties while there.  It does not appear that any additional development was conducted based on that information.  Again, his service personnel records are not associated with the claims folder and should be obtained.  

The regional office should provide JSRRC with the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the veteran's actual military records.  This additional development must be completed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records from the National Personnel Records Center (NPRC) and any other appropriate records depositories.  The Veteran testified that he service as a military policeman in Korea from January 1969 to March 1970 and was stationed at Camp Alex Williams and "FSU 6."

2.  Submit a request to the JSRRC for all information that might help show the Veteran's alleged herbicide exposure in Korea.  

3.  Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


